DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 27 January 2022 and 27 January 2022, were filed after the mailing date of the patent application on 27 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 27 January 2022, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 4, 7, 8-11, 14, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15-19 of U.S. Patent No. 11272540 (hereinafter referred to as “the ‘540 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 8, Claim 11 of the ‘540 Patent discloses a wireless device comprising: 
one or more processors (Claim 11 of the '540 Patent discloses one or more processors); and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device (Claim 11 of the '540 Patent discloses memory storing instructions that, when executed by the one or more processors, cause the wireless device) to: 
receive radio resource control (RRC) messages comprising configuration parameters of a plurality of carriers of an unlicensed cell (Claim 11 of the '540 Patent discloses receiving, by a wireless device, configuration parameters of a first uplink carrier and a second uplink carrier of an unlicensed cell), wherein the plurality of carriers comprise a downlink carrier (Claim 16 of the '540 Patent discloses receive a downlink control information indicating transmission parameters of the transport block, which requires a downlink carrier) and two or more uplink carriers comprising a normal uplink carrier and a supplementary uplink carrier (Claim 15 of the '540 Patent discloses the first uplink carrier is a supplemental uplink carrier and the second uplink carrier is a supplemental uplink carrier); 
determine a first contention window for a first listen before talk (LBT) procedure for a first channel of the normal uplink carrier (Claim 11 of the '540 Patent discloses determine, based on hybrid automatic repeat request (HARQ) feedback of one or more transmissions via a first channel of the first uplink carrier, a first contention window for a first listen before talk (LBT) procedure for the first uplink carrier); 
based on switching from the normal uplink carrier to the supplementary uplink carrier, determine a second contention window to be a minimum contention window, of a plurality of contention windows, for a second LBT procedure of a second channel of the supplementary uplink carrier (Claim 11 of the '540 Patent discloses, based on the switching from the first uplink carrier to the second uplink carrier, determine a second contention window to be a minimum contention window of a plurality of contention windows); and 
transmit, via the supplementary uplink carrier, a transport block based on the second LBT procedure using the second contention window (Claim 11 of the '540 Patent discloses transmit, via the second uplink carrier, a transport block based on the second LBT procedure using the determined second contention window and indicating a clear channel).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 8.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 8.
Regarding Claim 9, Claim 11 and Claim 15 of the ‘540 Patent discloses the wireless device of claim 8.
Claim 11 of the '540 Patent discloses the first contention window is determined based on hybrid automatic repeat request (HARQ) feedback, of one or more transmissions via the first channel of the normal uplink carrier (Claim 11 of the '540 Patent discloses determine a first contention window based on hybrid automatic repeat request (HARQ) feedback of one or more transmissions via a first channel of the first uplink carrier), received in a reference duration associated with the normal uplink carrier (Claim 11 of the '540 Patent discloses the wireless device to determine the HARQ feedback received in a reference duration associated with the first uplink carrier).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 9.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 9.
Regarding Claim 10, Claim 11 and Claim 15 of the ‘540 Patent discloses the wireless device of claim 9.
Claim 18 of the ‘540 Patent discloses the first contention window corresponds to a channel access priority class associated with the one or more transmissions via the normal uplink carrier (Claim 18 of the '540 Patent discloses the first contention window corresponds to a channel access priority class associated with the one or more transmissions via the first uplink carrier), and wherein the second contention window corresponds to the channel access priority class associated with the transport block transmitted via the supplementary uplink carrier (Claim 18 of the '540 Patent discloses the second contention window corresponds to the channel access priority class associated with the transport block transmitted via the second uplink carrier).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 10.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 10.
Regarding Claim 11, Claim 11 and Claim 15 of the ‘540 Patent discloses the wireless device of claim 8.
Claim 19 of the ‘540 Patent discloses the second contention window corresponds to a channel access priority class associated with the transport block (Claim 19 of the '540 Patent discloses the second contention window corresponds to a channel access priority class associated with the transport block), and wherein the minimum contention window is configured for the channel access priority class (Claim 19 of the '540 Patent discloses the minimum contention window is configured for the channel access priority class).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 11.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 11.
Regarding Claim 14, Claim 11 and Claim 15 of the ‘540 Patent discloses the wireless device of claim 8.
Claim 17 of the ‘540 Patent discloses the instructions further cause the wireless device to receive a downlink control information indicating transmission parameters, of the transport block, indicating a channel access type (Claim 17 of the '540 Patent discloses the downlink control information indicates a channel access type), wherein the second LBT procedure is based on the channel access type (Claim 17 of the '540 Patent discloses the second LBT procedure is based on the channel access type).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 14.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 14.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474